Order entered December 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-19-00923-CV

                           CURTIS MAYS, Appellant

                                         V.

                    PIPER HUNN, TRISHA MOORE AND
                   RED DOG PROPERTIES, LLC, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-04535-C

                                      ORDER

      On November 16, 2020, this Court ordered court reporter Janet Wright to

file by November 25, 2020, a supplemental reporter’s record containing the

exhibits admitted in evidence at the trial of this case. As of the date of this order,

Ms. Wright has not filed the supplemental reporter’s record. We ORDER Janet

Wright to file a supplemental reporter’s record containing the exhibits admitted at

the trial by December 8, 2020.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Wright and the parties.


                                        /s/   LESLIE OSBORNE
                                              PRESIDING JUSTICE